                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


ANDRE L. CAMMONS,

             Petitioner,
                                               Case No. 15-cv-11251
v.
                                               Honorable Marianne O. Battani
SHAWN BREWER,

           Respondent.
____________________________/

               OPINION AND ORDER GRANTING THE PARTIES’
                JOINT MOTION FOR RELIEF FROM JUDGMENT,
      VACATING THE OPINION AND JUDGMENT DATED AUGUST 31, 2016,
        DIRECTING THE CLERK OF COURT TO RE-OPEN THIS CASE, AND
      DIRECTING THE STATE TO FILE A NEW RESPONSE TO THE PETITION

                                    I. Background

      This is a habeas corpus action under 28 U.S.C. § 2254. Petitioner Andre L.

Cammons commenced this action by filing a pro se habeas corpus petition in which he

challenged his 1988 state convictions for one count of conspiracy to commit murder,

Mich. Comp. Laws § 750.157a, Mich. Comp. Laws § 750.316, two counts of assault with

intent to commit murder, Mich. Comp. Laws § 750.83, one count of assault with intent to

do great bodily harm less than murder, Mich. Comp. Laws § 750.84, and one count of

possession of a firearm during the commission of a felony, Mich. Comp. Laws §

750.227b. Petitioner was sentenced to life imprisonment for the conspiracy, sixty to one

hundred years in prison for the assaults with intent to commit murder, four to ten years

in prison for the assault with intent to do great bodily harm less than murder, and two

years in prison for the felony-firearm conviction. Petitioner’s convictions and sentences
were affirmed on appeal, and the state courts denied relief during subsequent post-

conviction proceedings.

       Petitioner argued in his habeas corpus petition, which he filed in 2015, that he

was entitled to relief because:     (1) he had newly discovered evidence of actual

innocence from an eyewitness to the crimes; (2) he had additional newly discovered

evidence that the trial court dismissed his co-defendant’s conspiracy charge before the

defendants’ joint trial; (3) he was denied his right to effective assistance of counsel

because trial counsel failed to provide an adequate defense and failed to investigate

and discover that the co-defendant’s conspiracy charge was quashed before their joint

trial; (4) he was denied effective assistance of counsel when trial counsel conceded

Petitioner’s guilt without Petitioner’s consent; (5) the trial court’s jury instructions

amounted to a constructive amendment of the charging document; (6) the prosecutor

deliberately elicited prejudicial “bad acts” testimony; and (7) appellate counsel was

ineffective for failing to raise the foregoing claims on direct appeal. (ECF No. 1, pp. 5a,

7a, 8a, 10a, 11b-11d).

       The State filed portions of the state-court record (ECF No. 9) and moved for

summary judgment and dismissal of the habeas petition on the basis that Petitioner had

failed to comply with the one-year statute of limitations for habeas petitions (ECF No. 8).

Petitioner urged the Court to excuse the untimeliness of his pleading because he had

newly discovered evidence and was actually innocent of the crimes for which he was

convicted.   Although the State did not file the transcript of Petitioner’ trial with its

dispositive motion, the Court rejected Petitioner’s claim of actual innocence, granted the


                                            2
State’s motion for summary judgment, and dismissed the habeas petition. (ECF No.

11).

       Petitioner appealed the Court’s decision to the United States Court of Appeals for

the Sixth Circuit, which appointed counsel for Petitioner.             The parties eventually

acquired the transcript of Petitioner’s trial and then asked the Sixth Circuit to vacate this

Court’s judgment and to remand the case to this Court for review of the full state-court

record.

       The Sixth Circuit denied the parties’ request without prejudice, but noted that the

parties could file a Rule 60(b) motion for relief from judgment in the district court. The

Sixth Circuit stated that, if the district court subsequently indicated that it was inclined to

grant relief, the Sixth Circuit would enter an order remanding jurisdiction to the district

court, and if the district court was not inclined to grant relief, the parties could re-file their

motion to vacate and remand. (ECF No. 20.)

       On September 17, 2018, the parties filed a joint motion for relief from judgment in

this Court (ECF No. 21) and the transcript of Petitioner’s trial (ECF No. 22). On October

3, 2018, this Court certified that it was inclined to grant the parties’ motion. (ECF No.

23). The Sixth Circuit subsequently remanded Petitioner’s case to this Court for further

proceedings. (ECF Nos. 24 and 25).

                                          II. Analysis

                                A. The Timing of the Motion

       The parties move for relief from judgment under Federal Rule of Civil Procedure

60(b), which authorizes federal courts to grant relief for several specified reasons and


                                                3
for “any other reason that justifies relief.” Fed. R. Civ. P. 60(b)(6). An initial question is

whether the motion is timely. A motion under Rule 60(b)(6) must be filed “within a

reasonable time.” Fed. R. Civ. P. 60(c)(1).

       In the present case, the parties allege that they began searching for the state-

court transcripts immediately after the Sixth Circuit appointed counsel for Petitioner.

They further allege that they filed their present motion promptly after they obtained all

the relevant transcripts and as soon as practicable after the Sixth Circuit indicated that

they could file a Rule 60(b) motion in this Court. The Court concludes that the motion

was filed within a reasonable time and that it is timely.

                                       B. The Merits

       As noted above, the Court did not have the transcript of trial before it when it

ruled on the State’s motion for summary judgment even though Petitioner maintained

that the Court should excuse his late petition because he was actually innocent. Actual

innocence, if proved, serves as a gateway through which habeas petitioners may pass

when the impediment to consideration of the merits of their constitutional claims is

expiration of the statute of limitations. McQuiggin v. Perkins, 569 U.S. 383, 386 (2013).

When evaluating a prisoner’s gateway claim of actual innocence, the Supreme Court’s

decision in Schlup v. Delo, 513 U .S. 298 (1995), “makes plain that the habeas court

must consider all the evidence, old and new, incriminating and exculpatory, without

regard to whether it would necessarily be admitted under rules of admissibility that

would govern at trial.”    House v. Bell, 547 U.S. 518, 538 (2006) (quotation marks

omitted); see also Bousley v. United States, 523 U.S. 614, 623 (1998) (“To establish


                                              4
actual innocence, petitioner must demonstrate that, in light of all the evidence, it is more

likely than not that no reasonable juror would have convicted him.”) (quotation marks

and end citations omitted) (emphasis added).

       The Sixth Circuit, moreover, has stated that “a District Court must make a review

of the entire state court trial transcript in habeas cases, and where substantial portions

of that transcript were omitted before the District Court, a habeas case should be

remanded to the District Court for consideration in light of the full record.” Adams v.

Holland, 330 F.3d 398, 406 (6th Cir. 2003). The parties maintain that the Court violated

the Adams rule and that the Court could not fairly adjudicate the timeliness of the

habeas petition without the transcript of trial because Petitioner’s claim of actual

innocence required a review of all the evidence presented at trial.

       The Court agrees with the parties that it would be inequitable to leave the Court’s

judgment in place even though the Court did not review the now-available transcript of

trial and any other records needed to fairly adjudicate Petitioner’s claim of actual

innocence.    Accordingly, relief under Federal Rule of Civil Procedure 60(b)(6) is

warranted. The Court grants the parties’ motion for relief from judgment (ECF No. 21)

and vacates the Court’s dispositive opinion and judgment dated August 31, 2016 (ECF

Nos. 11 and 12).

       The Court orders the Clerk of Court to re-open this case. The Court orders the

State to file a new response to the habeas petition so that the Court can reconsider

Petitioner’s claim of actual innocence in light of the transcript of trial and other pertinent

state-court records. The State shall have two months from the date of this order to file


                                              5
its new response to the habeas petition. Petitioner shall have thirty days from the date

of the State’s new response to file a reply.



Date: January 24, 2019                                          s/Marianne O. Battani
                                                                MARIANNE O. BATTANI
                                                                United States District Judge



                                              CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing Order was served upon counsel of record via the Court's ECF System to their
respective email addresses or First Class U.S. mail to the non-ECF participants on January 24, 2019.


                                                                         s/ Kay Doaks
                                                                         Case Manager




                                                           6
